Citation Nr: 0419718	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had service in a reserve component, which 
included a period of active duty for training (ACDUTRA) from 
October 18, 1982 to February 28, 1983.  The veteran also had 
active duty service from August 10, 1989 to October 11, 1989.  

Previously, the veteran's claim of service connection for a 
psychiatric disorder was denied in May 1996 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The Board denied the claim in a decision dated in 
March 1998.  

In October 1998 the veteran again filed a claim of service 
connection for a psychiatric disorder, which was denied by a 
March 1999 rating decision by the RO.  The veteran filed an 
appeal, which the Board denied in a decision dated in 
December 2000, finding that new and material evidence had not 
been received to reopen her claim.

The veteran appealed to the Court.  In April 2001 the 
Secretary filed an unopposed Motion for Remand and to Stay 
Further Proceedings.  The basis for the motion was to allow 
the Board to address whether VA's duty to notify and to 
assist had been fully complied with in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  In May 2001 the Court granted the Secretary's 
motion, and vacated and remanded this matter to the Board for 
readjudication.

For a time prior to May 1, 2003, the Board's regulations 
provided that, when further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a Board 
Member or panel of Members could direct Board personnel to 
undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  Under this 
authority, the Board obtained psychiatric treatment records 
from the VA Medical Center (VAMC) in Baltimore, Maryland, and 
notified the veteran of this and of the provisions of the 
VCAA in a letter dated in September 2002.  In November 2002, 
the Board also received a letter from Dr. R.B., Outpatient 
Psychiatrist from the Center for Mental Health, Inc. 
regarding his treatment of the veteran.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denied appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  DAV, supra, 
at 1353-54.

Following the Federal Circuit's decision in DAV, VA General 
Counsel issued a precedential opinion which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waived initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.

In light of the Federal Circuit Court's decision and other 
policy considerations, VA subsequently determined that the 
VBA would resume all development functions.  In other words, 
aside from the limited class of development functions that 
the Board is statutorily permitted to carry out, see 38 
U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the RO level.  Accordingly, the veteran was 
asked in a correspondence dated in July 2003 whether she 
wanted the case remanded for the RO to consider the new 
evidence from VAMC Baltimore and Dr. R.B., or if she wanted 
to waive consideration of the new evidence by the RO and have 
the Board adjudicate the claim on the merits.  The veteran 
opted to have the case remanded to the RO, and, accordingly, 
the case was remanded in August 2003.  The RO issued a 
supplemental statement of the case (SSOC) in October 2003, 
and returned the case to the Board.


FINDINGS OF FACT

1. A claim of service connection for a psychiatric disorder 
was denied by the Board in March 1998.

2. Evidence received since the March 1998 Board denial is 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 1131, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As noted in the Introduction, above, the Board decision of 
March 1998 denied a claim of service connection for 
psychiatric disability.  If a claim of entitlement to service 
connection has been previously denied, and that decision, as 
here, became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 2001, her claim 
will be adjudicated by applying the law previously in effect.

The veteran contends that she has a psychiatric disorder 
brought about by her military service.  As noted above, the 
Board previously reviewed a claim in March 1998.  The Board 
found that the veteran was treated for a psychiatric disorder 
beginning in 1991, and that there were several statements 
from physicians appearing to place the date of onset of the 
veteran's psychiatric disorder during her military service.  
However, the Board concluded that the statements were vague, 
appeared to be bare transcriptions of a lay history, lacked 
any articulated rationale, and were not shown to have been 
based upon a review of service medical records (SMRs).  The 
Board consequently found that these statements did not 
constitute competent medical evidence that the veteran had a 
psychiatric disorder that was related to her military 
service.

Evidence available in March 1998, when the Board denied the 
claim of service connection, included service medical records 
dated in September 1989.  These records show that the veteran 
was crying, had difficulty with being yelled at, and that she 
was being "chaptered out of service secondary to inability 
to do physical training."  A September 1989 mental health 
clinic treatment record shows that the veteran denied 
depression or any problems with basic training.  Examination 
was normal.  Specifically, she was oriented and alert with 
organized thoughts and clear speech.  Her concentration, 
judgment, and fund of knowledge were adequate.  She denied 
suicidal ideation.  She stated that she was crying due to 
pain.  It was opined that there was no evidence of psychosis 
and the impression was that the veteran did not have a 
psychiatric illness.  An undated memorandum, signed by the 
veteran's commander, recommended that the veteran be 
separated due to her poor attitude, lack of motivation, and 
inability to adapt to military life.  The memorandum 
indicates that the veteran had failed to meet the minimum 
standards for motivation.

The record at the time of the March 1998 Board decision also 
contained private treatment records, dated from November 1988 
to February 1998, VA examinations dated in November 1991 and 
September 1995, records from the Social Security 
Administration (SSA) received by the RO in August 1994, 
numerous print-outs from pharmacies, dated from March 1992 to 
May 1995, numerous labels or photocopies of prescription 
labels, descriptions of the uses of prescription medications, 
testimony from a January 1998 hearing, and the veteran's 
written statements to the RO.

Specifically, the record included treatment records from 
Health Care for the Homeless (HCH), dated from November 1988 
to March 1991; treatment records from Park West Medical 
Center (Park West), dated from September 1990 to June 1996; 
treatment records and appointment slips from Liberty Medical 
Center (Liberty), dated from December 1991 to February 1997; 
treatment records from Nassau County Medical Center (Nassau), 
dated from March 1992 to June 1993; treatment records from 
Johns Hopkins Medical Services Corporation (Johns Hopkins), 
dated from April 1991 to August 1992; treatment records from 
F.A., M.D., dated from February 1991 to February 1993; a May 
1992 disability application signed by E.L., M.D.; a June 1993 
psychiatric consultation from S.H., Ph.D.; a January 1998 
letter from J.B., M.D.; a January 1998 letter from VA 
clinical psychologist Naomi Tomoyasu, Ph.D.; and a February 
1998 letter from J.H., M.D.

The treatment records show the veteran's post-service 
complaints and/or treatment for psychiatric disorders which 
have been characterized in various ways.   A January 1992 
social service application signed by Dr. D.B. characterized 
the veteran's disorder as anxiety/depression; treatment 
records from Park West dated in December 1991, January 1992, 
February 1993, April 1993, May 1993, January 1994, April 
1994, October 1994, and February 1995 described a nervous 
disorder, probable anxiety, depression/anxiety, depression, 
and/or anxiety; a discharge summary from Liberty for the 
period January 1992 to June 1992, and treatment records from 
Liberty dated in December 1991, January 1992, and May 1993 
described panic disorder without agoraphobia and major 
depression without psychosis; a February 1992 Medicaid 
application signed by Dr. F.A. assessed the veteran with 
anxiety reaction and depression; treatment records from 
Nassau dated in March 1992 said the veteran suffered from a 
panic disorder with agoraphobia and ruled out depressive 
disorder; treatment records from Johns Hopkins dated in 
November 1991 diagnosed anxiety; a treatment record from Dr. 
F.A., dated in February 1992, described a depressive 
reaction; a May 1992 disability application signed by Dr. 
E.L. said the veteran had a panic disorder with agoraphobia; 
a June 1993 psychiatric consultation record from Dr. S.H. 
noted that the veteran suffered from major depression without 
psychotic features or panic disorder, with agoraphobia and 
possible schizophrenia; the report of a September 1995 VA 
examination noted a history of anxiety and depression, in 
remission; and a February 1998 letter from Dr. J.H. noted 
major depression and panic disorder with agoraphobia.  
Treatment records from Nassau, dated from March 1992 to 
February 1993, showed the veteran's periodic complaints and 
treatment for adverse psychiatric symptomatology.

As to the origins or etiology of the veteran's psychiatric 
disorder, the February 1992 Medicaid application showed that, 
beneath a section labeled "history of major disease or 
disability," Dr. F.A. wrote that the veteran's anxiety 
reaction and depression began in 1989.  The April 1992 
disability application signed by Dr. E.L. in May 1992 showed 
that he had treated the veteran since March 1992, that the 
veteran's psychiatric disorder became symptomatic in 1989, 
and that it was exacerbated by unspecified psychosocial 
stressors.  A May 1993 Liberty treatment record indicated 
that the veteran's depression had its onset around the time 
of her uncle's death in 1991.  A February 1995 treatment 
record from Park West showed that the veteran had had 
depression since 1989.  Additionally, the February 1998 
letter from Dr. J.H. indicated that the veteran was being 
treated for major depression and a panic disorder with 
agoraphobia, which were diagnosed "in relation to problems 
she experienced while in the Armed Forces in 1989."

Treatment records from Liberty dated in December 1991 also 
noted that the veteran had lost five relatives in 1991, 
including an uncle who was described as her only living 
relative.  A January 1992 Liberty treatment record noted that 
she had had a three-year history of somatic complaints of 
stomach pain, hyperventilation, nausea, and headaches which 
were exacerbated in May 1991 following the death of her 
uncle.  An August 1991 treatment record from Johns Hopkins 
showed that the veteran was treated in the mental health 
clinic for "bereavement."  Treatment records from Park West 
showed that the veteran was unable to work from January to 
July 1992 due to depression.  The SSA records obtained in 
August 1994 showed that the veteran was considered disabled, 
in part due to a mental impairment in the form of a major 
depression without psychotic features.

At the veteran's January 1998 personal hearing, she testified 
that she had a psychiatric disorder as a result of her 
military service.  She said that she began to suffer 
psychiatric problems shortly after she began her service in 
August 1989.  She said that her symptoms began after the Army 
rescinded its offer to provide her with computer training.  
The Board also notes that, in written statements, the veteran 
argued that her service medical records were incorrect 
insofar as they indicated that she was separated due to 
problems with motivation.

Evidence received since the March 1998 Board denial consists 
of some duplicates of service medical records, private 
treatment records dated from November 1989 to May 1990, some 
of which are duplicates of previously available records; VA 
treatment records dated from July 1998 to September 1998, and 
from July 1999 to May 2000; original and photocopies of 
prescription labels and prescription medication usage; 
letters from VA doctor Tomoyasu, M.D. dated in March and 
April 1999; letters from D.B., M.D., dated in September 1998 
and March 2000; a letter from VA doctor Ramesh Kumar, M.D., 
dated in March 2000; testimony at March and November 2000 
personal hearings; and written statements from the veteran. 

Also received were private treatment records from Liberty 
dated in May 1993 and June 1996; a June 1993 psychiatric 
consultation from Dr. S.H.; private treatment records from 
Park West, dated in December 1991; and letters from private 
physician Dr. R.B., dated in November 2002 and May 2003.  

As with the pre-1998 decision evidence, the post-1998 
decision evidence shows various diagnoses.  Private treatment 
records from Park West dated in December 1991 described the 
veteran's problems as probable anxiety; a June 1993 
psychiatric consultation from Dr. S.H. diagnosed major 
depression without psychotic features or panic disorder, with 
agoraphobia and possible schizophrenia; a private treatment 
record from Liberty dated in June 1996 noted major 
depression; VA treatment records dated in July 1998 assessed 
panic disorder without agoraphobia, and major depressive 
disorder; September 1998 and March 2000 letters from Dr. D.B. 
described anxiety/panic disorder; VA treatment records dated 
in August 1998 diagnosed panic disorder without agoraphobia 
"by self report" and mixed personality disorder, rule out 
somatization disorder and major depressive disorder; a March 
2000 letter from Dr. Kumar noted major depression, dysthymia, 
and agoraphobia; and a November 2002 letter from Dr. R.B. 
described a major depressive disorder and panic disorder with 
agoraphobia.  In a May 2003 letter from Dr. R.B., it was 
noted that these illnesses had developed subsequent to the 
veteran's military experiences.

The post-1998 evidence is devoid of medical opinions as to 
the origin or etiology of any of the variously diagnosed 
psychiatric disorders except as follows.  In September 1998, 
Dr. D.B. reported that he had seen the veteran since 1991, 
and she had been diagnosed with anxiety/psychiatric disorder 
which, from her history, started when she was in the military 
in 1989.  Dr. D.B. reported that the veteran had been under 
psychiatric care and on medication for her disorder for the 
past several years.  In March 2000, Dr. D.B. wrote that the 
veteran had been seen at Park West Medical Center several 
times in 1990 and was given Valium for anxiety.  In March 
2000, Dr. Kumar wrote that he first saw the veteran in July 
1999, and at her initial evaluation the veteran reported 
signs and symptoms that were consistent with major 
depression, dysthymia, anxiety disorder, and agoraphobia.  
Dr. Kumar wrote that the veteran reported that she started 
having these symptoms when she was in military service when 
hurricane Hugo struck in 1989.  The veteran reported to Dr. 
Kumar that she was sent to see a psychiatrist for evaluation 
during this time, but no medication was prescribed, and she 
was subsequently discharged from the service. The veteran 
also reported to Dr. Kumar that the first time she was 
diagnosed with depression and panic disorder was in 1990, at 
which time she was started on Valium.  Since then she 
reported that she had been on many medications .

At March and November 2000 personal hearings, the veteran 
testified that, after reporting for service in 1989, she was 
notified that she would not be attending computer school as 
she had been promised, but that she would have to go through 
basic training once again.  Moreover, while in basic training 
the military installation was hit by a hurricane.  The 
foregoing caused stress, chronic nervousness, an eating 
disorder, and abdominal pain.  It also caused her to go 
repeatedly to sick call.  On one occasion, she saw a 
psychiatrist.  However, this appointment lasted only 20 
minutes and no medication was prescribed.  She testified that 
the foregoing caused her current major depression.  Following 
military service, while she received medical treatment at 
HCH, starting in November 1989, and from Dr. D.B., starting 
in either 1989 or 1990, she did not receive treatment for a 
psychiatric disorder until approximately 1990 or 1991.  
However, Dr. D.B. had prescribed Valium for her nerves and 
had told her that she should go for therapy.  Starting in 
1991 she began attending therapy at Liberty for depression.  
She had also received treatment at Park West for depression.  
Next, she reported that Dr. Kumar, her psychiatrist at the 
VAMC, and Dr. D.B., her medical doctor, had told her that her 
current psychiatric disorder started while she was in 
military service.  She also reported that Dr. Kumar, seven 
months earlier, had prepared a written statement to this 
effect and had filed that statement with VA.

II.  Analysis

The Board finds that the newly received evidence shows 
nothing more than post-service treatment for variously 
diagnosed psychiatric disorders.  This was also evident when 
the Board decided this issue in March 1998.  Additionally, 
the arguments made since the March 1998 denial mirror those 
made previously.  The veteran had had various diagnoses when 
her claim was addressed in 1998, including possible 
schizophrenia, major depression, anxiety disorder, and 
agoraphobia, and she had argued that a psychiatric disability 
had first started during military service.  Moreover, the 
record in 1998 also contained statements similar to those 
made by Drs. D.B. and Kumar in September 1998 and March 2000.  
The post-1998 medical statements, like the pre-1998 
statements, appear to be bare transcriptions of a lay 
history, and are not shown to have been based on medical 
expertise regarding the circumstances of the veteran's case.  
Therefore, not only are they cumulative of evidence 
previously submitted, they do not constitute "competent 
medical evidence."  See Black v. Brown, 5 Vet. App. 177, 180 
(1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
recitations of the claimant's self-reported history 
unsupported by any objective medical evidence).  Therefore, 
the Board finds that the newly received evidence tends to 
prove nothing that was not previously shown.  That the 
veteran continues to experience a psychiatric disability is 
not new and material evidence within the context of 38 C.F.R. 
§ 3.156.  Similarly, the Board notes that when the veteran 
testified at her March and November 2000 hearings she 
indicated that Dr. Kumar and Dr. D.B. had told her that her 
current psychiatric disorder started while she was in 
military service.  This, too, is not competent medical 
evidence as it merely reflects the history provided by the 
veteran.  

In the course of the March 2000 hearing at the RO, the 
hearing officer and the veteran's representative together 
explained in detail the type of evidence required to reopen 
her claim.  The veteran indicated that such evidence would be 
forthcoming from the physicians about whom she had testified.  
Nevertheless, the statements thereafter submitted, consisting 
of two brief letters from Dr. R.B., merely provided current 
diagnoses and a list of current medications; they are new to 
the record, but not material in that they repeat conclusions 
arrived at by clinicians whose statements were previously 
available in 1998.  Even the May 2003 letter by Dr. R.B., 
where he indicates that the veteran's illnesses began 
subsequent to her military experience, is like the previous 
evidence-merely a recitation of the veteran's own self-
reported history about when psychiatric disability began.  
Consequently, the Board finds that the newly received 
evidence does not present pertinent information that had not 
been previously available when the Board decided the case in 
March 1998.  In other words, the new evidence tends to show 
only what was shown in March 1998, namely that the veteran 
had post-service mental illness that she had attributed to 
her military experience.  Her history was reported by 
practitioners just like it had been prior to March 1998.  
Such evidence is cumulative of what was shown in March 1998; 
it consequently is not new and material evidence as defined 
by 38 C.F.R. § 3.156 (2001).  



III.  VCAA

As noted in the Introduction, above, this case was remanded 
by the Court to permit the Board to address whether the duty 
to notify and duty to assist had been fully complied with in 
accordance with the VCAA.  The VCAA was signed into law on 
November 9, 2000, during the pendency of this claim, changing 
the way veterans' claims are processed.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in a correspondence dated in 
September 2002.  Attached to that correspondence was a copy 
of Pub. L. No. 106-475 (VCAA), and 38 C.F.R. § 3.156 (2001), 
which regulation, as discussed above, lists with specificity 
the new and material evidence requirements for reopening a 
finally adjudicated claim.  

Specifically regarding VA's duty to notify, the September 
2002 notification to the veteran apprised her of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case (SOC) and two SSOCs 
reporting the results of the RO's reviews.  Additionally, in 
March 2000, the RO hearing officer advised the veteran of the 
kind of evidence she needed to submit to reopen her claim.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service records and 
service medical records (SMRs) and VA treatment records.  The 
veteran provided, and the RO incorporated into the record for 
consideration, various pieces of evidence discussed above.  
Given the standard of the regulation, and the context of this 
claim (application to reopen a previously denied claim), the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



